Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 3/8/21, have been fully considered but they do not place the application in condition for allowance.  Applicants have amended independent claim 74 to include the subject matter of previously presented claim 81 (now canceled).  By including the subject matter of claim 81, the previously relied upon prior art rejections which rely on Takashima et al. (JP 2014/034609) has been withdrawn.  Takashima et al. does not teach perovskite nanoparticles which adhere to the AMX3 structure as required by claim 74.  The prior art reference Lee et al. (US 2017/0331013) is still relied upon to reject Applicants instantly filed claims.  Applicants present a number of unsupported allegations regarding the teachings of Lee et al.  Applicants argue that while Lee et al. teaches silicone and epoxy resin-based matrix materials, one having ordinary skill in the art would not have considered employing either of these materials.  Applicants argue that somehow one having ordinary skill in the art would understand what water (as a condensation by-product of condensation curable polysiloxanes) would damage the surface of perovskite nanocrystals, and that the ammonium groups present on the perovskite nanoparticles would have free amine present which would cause reaction with the epoxy groups and reduce their photoluminescent efficiency.  However, Applicants do not offer any evidence of either allegation regarding silicone and epoxy resins.  Without such evidence, this position is not found to be persuasive.  Moreover, if water is an issue as alleged by Applicants than, the polyamic acid insulating materials recited in claim 79 would be expected to suffer from the same issues as it is well known that polyamic acid undergoes ring closure to form a polyimide with water as the by-product.1  Further, Applicants only focus on condensation-curable silicone materials and argue that such curing systems would damage the surface of the perovskite nanoparticles.  However, silicone curing is not limited to condensation types, but also to platinum-mediated hydrosilylation curing, UV-curable systems (which do not produce water), and solid silicone resins (such as well-known MQ J. Mater. Chem. C 2017, 5, 12044-12049) teaches perovskite nanoparticles of the AMX3 type which are dispersed within two types of commercially available silicone resins.  One of the silicone resins is DC-937, which is a condensation curable polysiloxane based material (which would produce water as a curing by-product).  However, Wang et al. does not teach or suggest that such a silicone suffers from perovskite degradation due to water formation as alleged by Applicants.  Quite the contrary, Wang et al. teaches very high photoluminescent quantum yields in such systems.  While Wang et al. has a publication date after Applicants effective filing date, Wang et al. is merely an evidentiary reference which is necessary to rebut Applicants position regarding perovskite stability in the presence of water.  Applicants further argue that “the insulating material of the present application was found by the inventors to increase the PL efficiency of the semiconducting perovskite nanoparticles”.  However, independent claim 74 is drawn to any matrix or blend of an insulating material and not to any specific matrix material.  Any allegation of unexpected results must be commensurate in scope with the claimed invention.  And while Lee does not exemplify embodiments which are relied upon by the Examiner, such embodiments are nevertheless rendered obvious given the overall teachings of Lee et al. as described in the prior art rejection below.  And the argument that no matrix material was known at the time of Applicants priority date was known is without merit.  Lee et al. explicitly teaches matrix materials and the Examiner would have to make the leap that one of ordinary skill in the art would understand that the teachings by Lee et al. regarding matrix materials is not enabled and would therefore disregard such teachings and not even attempt at combining the perovskite nanoparticles with any matrix materials.  Applicants have not provided any evidence which states at the time of the Lee et al. disclosure, silicone and epoxy resins are known to be completely inoperative with perovskite nanoparticles.    

Claim Objections
	Claim 74 is objected to.  The limitation “AMX3” should be amended to --AMX3-- for better clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 74-78, 82-87 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0331013). 
Claims 74-76, 82 and 92: Lee et al. teaches wavelength converting particles which are shown schematically in figure 1.  Said particles are employed in light emitting diodes wherein the particles are present in a wavelength converting layer, wherein the perovskite nanoparticles are phosphors.  Figure 7 shows a cross-sectional view of an LED having a wavelength converting layer (400b).  Lee et al. explicitly teaches that the wavelength converting layer may be formed as a polymer resin in which wavelength converting particles 20 are uniformly dispersed (paragraph 0075).  The wavelength converting particles 20 are perovskite nanoparticles as taught in paragraphs 0031-0069.  The polymer resins include, but are not limited to epoxy resins and silicone resins as taught in paragraph 0076.  As such, one of ordinary skill in the art would have at once envisaged prepared an LED such as the one shown in figure 7 wherein layer 400b is comprised of perovskite nanoparticles and a resin matrix, thereby satisfying claim 74.  
While Lee et al. does not exemplify that the semiconducting perovskite particles are of the form AMX3, Lee et al. explicitly teaches that the perovskite nanocrystals can have an ABX3 structure as taught in paragraph 0038, where A is taught to be an organic ammonium material, B is a metallic material, which includes the divalent transition metals taught in paragraph 0038, and X is a halide anion (paragraph 0038).  As such, one having ordinary skill in the art would have found the use of perovskite nanocrystals which satisfies the AMX3 structure as recited in claim 81.  Moreover, the teachings in paragraph 0038 render obvious to one of ordinary skill in the art to select as variable A one which includes, but is not limited to CH3NH3, thereby satisfying claim 82.
Claims 77 and 78: The rejection of claims 77 and 78 relies on the fact that the perovskite nanocrystals, which may be dispersed in a polymer resin, are themselves, surface treated with an alkyl halide.  The surface-treated perovskite nanocrystals can be described as being an organic inorganic composite material in which semiconducting perovskite nanoparticles are embedded in a blend of an insulating organic molecule, which satisfies claims 74 and 77.  Additionally, the surface treating agent is exemplified to be octadecylammonium bromide, which is inherently a polar organic molecule owing to the ammonium halide portion of the molecule, thereby anticipating claim 78.
Claim 83: Paragraph 0038 of Lee et al. teaches that in any of the perovskite materials, including ABX3, variable X is chloride, bromide, iodide, or a combination thereof.  A combination of at least two different halogens is rendered obvious by this teachings and satisfies the formula AMX3-kYk of claim 83.  Additionally, paragraph 0038 teaches that in any of the perovskite materials, including ABX3, the divalent transition metals which are explicitly taught, namely, Pb, Sn, Ge, Ga, In, Al, Sb, Bi, and Po, may be employed in combination.  A combination of two different divalent metals is rendered obvious by this teaching and satisfies the formula ANi-jNjX3 of claim 83.
Claim 84: The perovskite nanoparticles taught by Lee et al. are nanocrystals, thereby anticipating claim 84 (paragraphs 0128-0129).
Claim 85: While Lee et al. does not explicitly teach that the weight ratio of perovskite nanoparticles to polymer resin matrix/binder material is within 0.01:1 to 20:1 as required by 
Claims 86 and 87: The act of preparing an LED which is comprised of a wavelength converting layer 400b which is comprised of perovskite nanocrystals inherently requires a step of selecting a perovskite nanoparticle, thereby anticipating claim 86.  Additionally, the act of preparing an LED which is comprised of a wavelength layer 400 b which is comprised of perovskite nanocrystals inherently requires selecting a perovskite nanocrystal having a specific particle size, or a range of particle sizes, thereby anticipating claim 87.

Claims 88-91 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0331013), further in view of Brunner et al. (US 2009/0173957) as applied to claim 74.
While Lee et al. does not provide specific weight ratios of perovskite nanoparticles to insulating binder, one having ordinary skill in the art would have at least considered employing said nanoparticles at weight ratios of 60-80 wt% based on the total weight of the nanoparticles and binder given the teachings of Brunner et al.  Lee et al. and Brunner et al. are combinable as they are from the same field of endeavor, namely, light-emitting diodes which comprise wavelength converting layers.  Brunner et al. teaches that the ratio of phosphor in the wavelength converting material is between 60-80 wt% inclusive and that such high phosphor concentrations can be advantageous in the production of LED chips provided with such a layer (paragraph 0029).  As applied to Lee et al., this teaching renders obvious to one having ordinary skill in the art to employ a ratio of perovskite nanoparticles to binder resin/matrix material at a weight ratio of 1.5:1 to 4:1.  This ratio falls entirely within the ranges provided in newly added claims 88-91 and has significant overlap with the range provided in newly added claim 91 so as to warrant a prima facie case of obviousness.  The motivation for providing such concentrations is provided by Brunner et al. (paragraph 0029).  Additionally, the binder materials taught by Brunner et al. include silicone and epoxy based materials which are also taught by Lee et al.  

Allowable Subject Matter
Claim 79 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasons already of record.  Claim 80 is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 80 requires that the thickness of the perovskite nanoparticle layer is at most 500 nm.  While the limitations of claim 80 on its face appears to be a limitation which could be rendered obvious by prior art teaching(s), the thickness of wavelength converting members such as those taught by Lee et al. are typically much thicker than 500 nm as evidenced by Ito (US 2014/0203306, paragraph 0059) and Schricker et al. (US 2016/0163931 paragraph 0031).
Additionally, Lee et al. allows for the particle size of the perovskite nanoparticles to approach one micron (1-900 nm), which means that nearly half of the range of particle sizes taught by Lee et al. would already cause the minimal thickness of the perovskite layer to exceed 500 nm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner can furnish any number of references which teach such a reaction should Applicants traverse this position.